COWART, Judge.
Since the general public commonly sells used vehicles to, as well as buys vehicles from, used car dealers, and such used car dealers are motor vehicle dealers required by section 320.27(10), Florida Statutes (1979), to post surety bonds to protect “any retail customer,” we hold that it was the legislative intent that the word “customer” include those, other than manufacturers, who sell to, as well as those who buy from or trade with, motor vehicle dealers. A customer is one who does business with the business establishment of another concerning some commodity or service. If the established business is that of a dealer who in the usual course of business buys, sells or trades a commodity with the general public, one who buys from, sells to or trades with the dealer is a retail customer.
The order dismissing appellant’s amended complaint is
REVERSED and the cause remanded for further proceedings.
ORFINGER, C.J., and SHARP, J., concur.